Exhibit 10.1

Gores Holdings, Inc.

9800 Wilshire Boulevard

Beverly Hills, CA 90212

August 10, 2016

Gores Sponsor LLC

9800 Wilshire Boulevard

Beverly Hills, CA 90212

Ladies and Gentlemen:

This letter agreement (“Letter Agreement”) is entered into by and between Gores
Holdings, Inc. (“Gores Holdings”) and Gores Sponsor LLC (the “Sponsor”), as
required by that certain Subscription Agreement, dated as of July 5, 2016, by
and between Gores Holdings and the Sponsor (as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Agreement”). The Sponsor is an “Eligible Subscriber” as defined in Section 5 of
the Agreement. Capitalized terms used herein but not otherwise defined have the
meanings ascribed to them in the Agreement, unless explicitly noted otherwise.

This Letter Agreement sets forth certain requirements to which Gores Holdings
has agreed in order to induce the Sponsor to subscribe for the Acquired Shares
pursuant to the Agreement.

1. As contemplated by Section 5.b. of the Agreement, Gores Holdings agrees to:
(i) pay the costs and reimburse the expenses of the Sponsor solely as set forth
on Annex I hereto, and (ii) the indemnification and contribution arrangements
with the Sponsor solely as set forth on Annex II hereto.

2. This Letter Agreement shall terminate upon the earlier to occur of: (i) if
the Transaction Agreement is terminated prior to closing thereunder in
accordance with its terms, the date of such termination (ii) upon the mutual
written agreement of Gores Holdings and the Sponsor to terminate this Letter
Agreement or (iii) at such time as the Sponsor no longer holds Registrable
Securities; provided, however, that Gores Holdings acknowledges and agrees with
the Sponsor that the indemnification and contribution arrangements set forth on
Annex II hereto shall survive any such termination.

This Letter Agreement shall be construed in accordance with the Agreement and
may be amended or modified only with the express written agreement of the
parties hereto. In the event of a conflict between the provisions of this Letter
Agreement and the Agreement, the provisions of this Letter Agreement shall
control. This Letter Agreement is made pursuant to and shall be governed by the
laws of the State of New York, without regard to conflict of law principles.
Delivery of an executed counterpart to this Letter Agreement by facsimile or by
electronic mail in portable document format (PDF) shall be effective as delivery
of a manually executed original counterpart to this Letter Agreement.



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Letter Agreement shall represent a binding agreement between Gores Holdings and
the Sponsor.

 

Very truly yours, GORES HOLDINGS, INC. By:   /s/ Mark Stone Name:   Mark Stone
Title:   Chief Executive Officer

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Accepted as of August 10, 2016

 

GORES SPONSOR LLC By: AEG Holdings, LLC, its Managing Member By:  

/s/ Alec Gores

  Name:   Alec Gores   Title:   Officer By: Platinum Equity, LLC, its Managing
Member By:  

/s/ Mary Ann Sigler

  Name:   Mary Ann Sigler   Title:   Chief Financial Officer

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

ANNEX I

Fees and Expenses

Except as provided below, all fees and expenses incident to Gores Holdings’
performance of, or compliance with, Section 5 of the Agreement, shall be borne
by Gores Holdings, including: (i) all registration and filing fees, and any
other fees and expenses associated with filings required to be made with any
stock exchange, the Securities and Exchange Commission and/or the Financial
Industry Regulatory Authority (“FINRA”) (including, if applicable, the fees and
expenses of any “qualified independent underwriter” as may be required by the
rules and regulations of FINRA), (ii) solely in connection with an underwritten
offering, all fees and expenses of compliance with state securities or “blue
sky” laws (including fees and disbursements of one counsel for the underwriters
or the Sponsor, not to exceed $25,000 in the aggregate, in connection with “blue
sky” qualifications of the Registrable Securities and determination of their
eligibility for investment under the laws of such jurisdictions as the managing
underwriters may designate), (iii) all printing and related messenger and
delivery expenses (including expenses of printing certificates, if any, for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company (or any other depositary or transfer agent/registrar) and, if requested,
of printing any preliminary prospectus, any issuer free writing prospectus and
any prospectus and any amendments thereto, in each case solely in connection
with an underwritten offering), (iv) solely in connection with an underwritten
offering, all fees and disbursements of counsel and advisors for Gores Holdings
and of all independent certified public accountants of Gores Holdings (including
the expenses of any special audit and “comfort” letters required by or incident
to such performance), (v) all Securities Act liability insurance if Gores
Holdings so desires, (vi) all fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange, and (vii) all
fees and disbursements of one counsel to the Sponsor in connection with the
resale of Registrable Securities solely in connection with underwritten
offerings, including with respect to the exercise of Underwritten Rights,
regardless of whether any Registration Statement becomes effective; provided,
however, that all underwriting discounts and selling commissions applicable to
the Registrable Securities shall not be borne by Gores Holdings, but shall be
borne by the Sponsor, in proportion to the number of Registrable Securities sold
by the Sponsor thereunder. In addition, Gores Holdings will, in any event, pay
its internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any audit and
the fees and expenses of any person, including special experts, retained by
Gores Holdings.



--------------------------------------------------------------------------------

ANNEX II

Indemnification and Contribution

(i) In connection with any registration of any Registrable Securities under the
Securities Act pursuant to Section 5 of the Agreement, Gores Holdings shall
indemnify and hold harmless the Sponsor, each underwriter, broker or any other
person acting on behalf of the Sponsor and each other person, if any, who
controls any of the foregoing persons within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
any of the foregoing persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (A) any untrue statement or
alleged untrue statement of a material fact contained in (I) the Registration
Statement, or any preliminary prospectus contained therein, any prospectus
related thereto or in any amendment or supplement thereto, (II) any issuer free
writing prospectus related thereto or in any amendment or supplement thereto,
(III) any permitted “Issuer Information” (as defined in Rule 433) used or
referred to in any “free writing prospectus” (as defined in Rule 405) used or
referred to by any underwriter in connection therewith or (IV) any “road show”
(as defined in Rule 433) not constituting an issuer free writing prospectus,
when considered together with the most recent preliminary prospectus related
thereto (collectively, “Road Show Material”), (B) the omission or alleged
omission to state in the Registration Statement or any such preliminary
prospectus, prospectus, issuer free writing prospectus or in any such amendment
or supplement thereto or in any such permitted Issuer Information or Road Show
Material, any material fact required to be stated therein or necessary to make
the statements therein (in the case of any such preliminary prospectus, issuer
free writing prospectus, permitted Issuer Information, Road Show Material or
prospectus, in the light of the circumstances under which they were made) not
misleading, or any violation by Gores Holdings of the Securities Act or state
securities or blue sky laws applicable to Gores Holdings and relating to action
or inaction required of Gores Holdings in connection with such registration or
qualification under such state securities or blue sky laws, and Gores Holdings
shall reimburse the Sponsor, such underwriter, such broker or such other person
acting on behalf of the Sponsor and each such controlling person for any legal
or other expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that Gores Holdings shall not be liable in any such case to
the extent that any such loss, claim, damage or liability (or action in respect
thereof) arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement or
any such preliminary prospectus, prospectus, issuer free writing prospectus or
in any such amendment or supplement thereto or in any such permitted Issuer
Information or Road Show Material in reliance upon and in conformity with
written information furnished to Gores Holdings by the Sponsor or underwriter
specifically for use in the preparation thereof.

(ii) In connection with any registration of any Registrable Securities under the
Securities Act pursuant to the Agreement, the Sponsor shall indemnify and hold
harmless (in the same manner and to the same extent as set forth in the
preceding paragraph (i)) Gores Holdings, each officer of Gores Holdings who
shall sign the Registration Statement, each underwriter, broker or other person
acting on behalf of the Sponsor, each person who controls any of the foregoing
persons within the meaning of the Securities Act and each other seller of
Registrable



--------------------------------------------------------------------------------

Securities under the Registration Statement with respect to any statement or
omission from any preliminary prospectus included therein, any prospectus
related thereto, any issuer free writing prospectus related thereto or in any
amendment or supplement thereto or in any Road Show Material related thereto, if
such statement or omission was made in reliance upon and in conformity with
written information furnished to Gores Holdings or such underwriter by the
Sponsor specifically for use in the preparation thereof; provided, however, that
the maximum amount of liability in respect of such indemnification shall be
limited, in the case of the Sponsor, to an amount equal to the gross proceeds
actually received by it from the sale of Registrable Securities effected
pursuant to such registration.

(iii) Indemnification similar to that specified in the foregoing paragraphs
(i) and (ii) shall be given by Gores Holdings and the Sponsor (with such
modifications as may be appropriate) with respect to any required registration
or other qualification of the Sponsor’s Registrable Securities under any Federal
or state law or regulation of governmental authority other than the Securities
Act.

(iv) Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in the preceding
paragraphs (i), (ii) and (iii), such indemnified party will, if a claim in
respect thereof is made against an indemnifying party, give written notice to
the latter of the commencement of such action (provided, however, that an
indemnified party’s failure to give such notice in a timely manner shall only
relieve the indemnification obligations of an indemnifying party to the extent
such indemnifying party is materially prejudiced by such failure). In case any
such action is brought against an indemnified party, the indemnifying party will
be entitled to participate in and to assume the defense thereof, jointly with
any other indemnifying party similarly notified to the extent that it may wish,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be responsible for
any legal or other expenses subsequently incurred by the latter in connection
with the defense thereof; provided, however, that if any indemnified party shall
have reasonably concluded that there may be one or more legal or equitable
defenses available to such indemnified party which are additional to or conflict
with those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
agreement provided in this Annex II, the indemnifying party shall not have the
right to assume the defense of such action on behalf of such indemnified party
and such indemnifying party shall reimburse such indemnified party and any
person controlling such indemnified party for that portion of the fees and
expenses of one counsel retained by the indemnified party which are reasonably
related to the matters covered by the indemnity agreement provided in this Annex
II.

(v) If the indemnification provided for in this Annex II is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage or liability referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amounts paid or payable by such indemnified party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
which resulted in such loss, claim, damage or liability as well as any other
relevant equitable considerations;



--------------------------------------------------------------------------------

provided, however, that the maximum amount of liability in respect of such
contribution shall be limited, in the case of the Sponsor, to an amount equal to
the gross proceeds actually received by it from the sale of Registrable
Securities effected pursuant to such registration. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. No person guilty of fraud shall be entitled
to indemnification or contribution hereunder.

(vi) The indemnification and contribution provided for under this Letter
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party and will survive the transfer of
Registrable Securities.